Citation Nr: 0826795	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, and if so, whether service connection is 
warranted.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post L5-S1 
laminectomy and fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claims. 

The Board notes that, in Boggs v. Peake, 520 F.3d 1330 
(2008), the United States Court of Appeals for the Federal 
Circuit recently found that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury when it is an 
independent claim based on a distinct factual basis.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries are considered separate claims.  Id.  In the 
instant case, the veteran was previously denied service 
connection for "lumbosacral strain" because such condition 
was not incurred in or aggravated during service.  However, 
the records submitted since this denial reflect diagnoses of 
L5 to S1 anterolisthesis, lumbar radiculopathy, and 
degenerative disc disease, as well as a history of back 
surgery, including laminectomy and fusion of the L5 to S1.  
Because service connection for these degenerative changes of 
the spine is distinct from service connection for 
"lumbosacral strain," as it reflects a different diagnosis, 
this claim must be considered independently.  Id.  Thus, a de 
novo review by the RO of the issue of service connection for 
degenerative disc disease of the lumbosacral spine, status 
post L5-S1 laminectomy and fusion, is warranted, without 
regard to finality, and the issues are as noted on the title 
page.

The issue of service connection for lumbosacral strain and 
degenerative disc disease of the lumbosacral spine, status 
post L5-S1 laminectomy and fusion, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during the 
veteran's active service or for many years thereafter, nor is 
it otherwise causally related to service.

2.  Tinnitus did not manifest during the veteran's active 
service or for many years thereafter, nor is it otherwise 
causally related to service.

3.  The veteran's claim of entitlement to service connection 
for lumbosacral strain was denied by an April 1975 rating 
decision.  He did not appeal.

4.  The evidence received since the April 1975 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  The RO's April 1975 rating decision that denied service 
connection for lumbosacral strain is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the April 1975 rating decision is 
new and material; the claim of entitlement to service 
connection for lumbosacral strain is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in March 2005 and 
June 2005 informed the veteran of all three elements required 
by the Pelegrini II Court as stated above.  In light of the 
denial of the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, no disability ratings or 
effective dates can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the veteran's claim for service connection 
for a lumbosacral strain is reopened, the Board finds that VA 
has complied with the Veterans Claims Assistance Act of 2000 
and no further discussion is required.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records, 
and provided him with an audiological examination.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Hearing Loss

The veteran contends that his currently diagnosed hearing 
loss was incurred in service due to unprotected noise trauma, 
including exposure to machine guns, helicopters, tanks, heavy 
artillery, and combat explosions, as well as protected noise 
exposure in service including firearms, firing range, 
aircraft engines, and noise on the flight line.  The 
veteran's military occupational specialty (MOS), as noted on 
his DD 214, was as a rifleman.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's service medical records contain no evidence of 
hearing impairment by VA standards.  Rather, both his 
entrance examination in May 1972 and his separation 
examination in May 1974 indicate hearing within normal 
limits, with hearing acuity actually improved at 500, 3000, 
and 4000 Hertz (Hz) at the time of separation.  

The results of the veteran's May 1972 entrance audiological 
testing are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
25
LEFT
15
0
5
30
30

The results of the veteran's May 1974 separation audiological 
testing are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
5
10
30
20

Post-service, there is no evidence indicating private or VA 
treatment for hearing loss.  

The veteran underwent a VA examination in June 2005, when he 
reported his exposure to weapons fire noise during service.  
The veteran also reported some post service, protected noise 
exposure while working with carpentry tools, power tools, 
chainsaws, power lawn mowers, and weed eaters.  The veteran 
further stated that his hearing loss had been gradual, rather 
than sudden.  The results of the veteran's June 2005 
audiological testing are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
75
65
LEFT
25
20
40
70
55

On the Maryland CNC test, the veteran received a score of 94 
percent for the right ear and 94 percent for the left ear for 
word recognition.  Based on these results, the examiner 
diagnosed the veteran with bilateral hearing loss, mild 
sloping to severe in the right ear, and moderate to severe in 
the left ear.  

At the time of the June 2005 examination, the claims file was 
not available for review.  However, in an October 2005 VA 
examination addendum, the examiner considered the veteran's 
in-service audiological testing and stated that all testing 
showed hearing within normal limits, with only very mild loss 
at 3000 and 4000 Hz at both entrance and separation.  She 
further provided the opinion that military noise exposure did 
not cause the veteran's hearing loss because there was no 
change in hearing during service.   

Although the veteran contends that noise trauma during 
service caused his bilateral hearing loss, he has submitted 
no competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (2007) (defining 
competent medical evidence).  Although the veteran is 
competent to report the symptoms of hearing loss, see Layno 
v. Brown, 6 Vet. App. 465 (1994) (defining competent 
testimony as that which the witness has actually observed and 
is within the realm of his personal knowledge through use of 
his senses), his statements regarding the etiology of his 
hearing loss are merely speculation as to a possible cause as 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his bilateral hearing 
loss and his time in service.

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss.  Rather, in October 2005, the VA examiner 
specifically found that there was no relationship between the 
veteran's service and his hearing loss.  Accordingly, the 
criteria for service connection have not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b).  
Therefore, the veteran's claim is denied.  


B.  Tinnitus

The veteran also contends that his currently diagnosed 
bilateral tinnitus was incurred in service due to noise 
trauma.  

The veteran's service medical records contain no complaints 
of, or treatment for, tinnitus.  Post-service, there is no 
evidence indicating private or VA treatment for tinnitus.  

In fact, the only mention of tinnitus in the claims file is 
in the June 2005 VA audiological examination report and the 
October 2005 addendum to that report, which reflects that the 
veteran reported that he began experiencing a buzzing in both 
of his ears in 1972 after weapons were shot near him.  The 
veteran described the buzzing as occurring only when it was 
quiet, but being constant at that time, and being so soft 
that he must concentrate to hear it.  

At the time of the June 2005 examination, the examiner stated 
that tinnitus is a subjective complaint and that no objective 
measures exist to validate its presence or absence.  In her 
October 2005 addendum, however, the examiner provided the 
opinion that it was less likely than not that the veteran's 
complaints of tinnitus were caused by his military service 
given the fact that he had no change in hearing during 
service.     

Although the veteran contends that noise trauma during 
service caused his tinnitus, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (2007) (defining competent 
medical evidence).  Although the veteran is competent to 
report the symptoms of tinnitus, see Layno v. Brown, 6 Vet. 
App. 465 (1994) (defining competent testimony as that which 
the witness has actually observed and is within the realm of 
his personal knowledge through use of his senses), his 
statements regarding the etiology of his tinnitus are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his tinnitus and his time in service.

The Board acknowledges that the veteran was likely exposed to 
noise trauma in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed tinnitus.  
Moreover, the June 2005 VA examiner specifically found that 
there was no relationship between the veteran's service and 
his tinnitus.  Accordingly, the criteria for service 
connection have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).  Therefore, the veteran's claim is denied.


III.  New and Material Evidence

In an April 1975 rating decision, the RO, sua sponte, denied 
entitlement to service connection for lumbosacral strain.  At 
the time of the April 1975 decision, the evidence of record 
included the veteran's service medical records and a March 
1975 VA examination report.  

The veteran's service medical records are devoid of any 
complaints of low back pain or evidence of a lumbosacral 
injury during service.  

The March 1975 VA examination report reflects that the 
veteran reported a sudden onset of low back pain four days 
before the examination when getting out of bed.  The veteran 
described the pain as non-radiating and reported no sensory 
disturbances in the lower extremities, although he reported 
some continuing pain.  The veteran's posture showed 
exaggerated lordosis with spasm in the lumbar region, 
although he had full range of motion of the spine and was 
able to touch the floor.  X-rays of the lumbar spine showed 
no abnormalities.  The examiner diagnosed the veteran with 
postural lumbosacral strain.  

Service connection was denied in April 1975 on the basis that 
lumbosacral strain was not incurred in or aggravated during 
service.  The veteran was notified of this decision and of 
his appellate rights by a letter dated May 2, 1975.  He did 
not appeal.  Therefore, the April 1975 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

The veteran filed a claim to reopen in January 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2007).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence obtained since the April 1975 rating decision 
includes VA treatment records dated from February 2004 to 
July 2006.  These treatment records reveal numerous 
complaints of low back pain dating from September 2004; a 
September 2004 diagnosis of degenerative spine; a February 
2005 diagnosis of disc space narrowing, vacuum phenomenon, 
and osteophyte formation with a VA doctor opinion that 
deformity of the L5 may be degenerative or due to a prior 
injury; a January 2006 diagnosis of L5 to S1 
anteriolisthesis; a July 2006 diagnosis of lumbar 
radiculopathy; and surgery in July 2007 for L5 to S1 
laminectomy and fusion.  Additionally, September 2005 
myelogram results reveal advanced degenerative changes at the 
L5 to S1 discs with consistent severe disc height loss, 
sclerotic end plate degenerative changes, posterior disc 
bulges, anterior and posterior osteophyte formation, facet 
joint hypertrophy, ligatamous hypertrophy, and prominent 
epidural lipomatosis, which were causing moderate to severe 
lumbar spinal canal stenosis and moderate bilateral foraminal 
narrowing.  Finally, in November 2005, a VA doctor stated 
that the veteran's low back symptoms were consistent with 
chronic low back pain attributable to degenerative spine 
disease.  

Significantly, during several VA treatments, the veteran 
reported back pain since a Jeep accident in 1972 or 1975, 
reporting a 30 to 35 year history of back pain.  As discussed 
above, the credibility of the evidence is to be presumed for 
the purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

As noted above, service connection was denied in April 1975 
on the basis that a lumbosacral strain was not incurred or 
aggravated during service.  The evidence submitted since 
April 1975 is new in that it had not previously been 
submitted; the veteran's statements regarding continuous back 
pain since 1972 or 1975 are not merely a repetition of 
previous assertions that were before the RO in 1975 and are 
not cumulative.  The newly associated evidence is also 
material insofar as it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
lumbosacral strain.  The medical evidence now shows that the 
veteran has reported a continuity of symptomatology since 
service and that his current back condition may be related to 
a prior injury.  As such, this evidence relates to a 
previously unestablished fact necessary to substantiate his 
claim, namely a relationship between his back pain and his 
time in service.

The additional medical evidence being both new and material, 
the veteran's claim of service connection for lumbosacral 
strain is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for lumbosacral strain is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As discussed above, the veteran was diagnosed with 
lumbosacral strain in March 1975.  The veteran has now 
reported a continuity of symptomatology since service.  To 
date, however, VA has not obtained a medical opinion as to 
whether it is at least as likely as not that the veteran's 
current low back disorder had its onset during service.  
Under the circumstances, such a medical opinion is necessary 
to make a determination in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand, any recent VA 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's treatment records for a back 
condition from the Houston, Texas, VA 
treatment facility, dated since July 2006.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back disorder 
found to be present, i.e., lumbosacral 
strain and degenerative disc disease of 
the lumbosacral spine, status post L5-S1 
laminectomy and fusion.   The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
low back disorder had its onset during 
active service or is related to any in-
service disease or injury.  

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Thereafter, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


